DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
 This action is responsive to Applicant’s Response filed 01/21/2022. 
Claims 1-6 are pending and have been examined. 
Claims 1-6 have been amended.
Response to Arguments
 Applicant’s arguments, see pages 5-7 of Applicant’s Response filed 01/21/2022, with respect to the 35 U.S.C. 101 rejections and 35 U.S.C. 112(f) interpretations have been fully considered and they are persuasive. These rejections and interpretations have been withdrawn.
Applicant’s arguments with respect to the 35 U.S.C. 102 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see page 8, regarding Seaman failing to select a compartment based on the destination information have been fully considered, but they are not persuasive. Applicant argues that the claims are distinguishable from Seaman since they require that the destination information be used to select the compartment for the package. Examiner respectfully disagrees. Examiner respectfully notes that this is not claimed.
Examiner respectfully suggests indicating how the destination information is considered in determining which compartment the package should be allocated to in order to potentially distinguish the claims from the art of record. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Seaman et al. (U.S. PG Pub. No. 20180181126; hereinafter "Seaman") in view of Wan et al. (U.S. PG Pub. No. 20130262336; hereinafter "Wan") further in view of in view of Skaaksrud et al. (U.S. Patent No. 8,989,053; hereinafter "Skaaksrud").
As per claim 1, Seaman teaches:
 A vehicle body comprising:
Seaman teaches a moving body in the form of a cargo transportation unit (CTU) that may comprise a self-driven truck. (Seaman:  paragraph [0012-13], Fig. 1)
a motor configured to drive the vehicle;
Seaman teaches a vehicle in the form of a cargo transportation unit (CTU) that may comprise a self-driven truck and therefore teaches a motor configured to drive the vehicle. (Seaman:  paragraph [0012-13], Fig. 1)
a plurality of sections inside the vehicle;
Seaman teaches that the vehicle may comprise a plurality of sections 108-1,2,3, 4, within the vehicle. (Seaman: paragraph [0037])
 a processor programmed to: receive a request to pick up a pickup package from a user together with identification information of the pickup package;
 Seaman, as outlined above, teaches a CTU with a controller 106 with a processor which may receive requests to pickup cargo along with identification information about the cargo itself. (Seaman: paragraph [0018, 27])
 acquire information of a delivery destination of the pickup package associated with the identification information of the pickup package;
Seaman teaches that the CTU controller 106 may also receive cargo information including origin and destination information. (Seaman: paragraph [0027])
With respect to the following limitation:
 obtain information of association between the plurality of sections and delivery destinations including the delivery destination;
 Seaman teaches that the controller may select a compartment for the package and may direct the opening of the proper compartment for loading. (Seaman: paragraph [0015, 22-24, 27, 32-33]) Seaman, however, does not appear to explicitly teach that this information is received from a remote location (rather, Seaman appears to teach that the controller itself determines the section based on the association).
Wan, however, teaches that rather than determining a storage compartment for a given order itself, a mobile package station may receive information identifying the storage compartment from an outside source. (Wan: paragraphs [0085-86]) It can be seen that each element is taught by either Seaman or by Wan. Receiving the information from an outside source, as taught by Wan, does not affect the normal functioning of the elements of the claim which are taught by Seaman. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Wan with the teachings of Seaman since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Seaman in view of Wan further teaches:
determine a section corresponding to the delivery destination based on the information of association
 Seaman teaches that the controller may select a compartment for the package and may direct the opening of the proper compartment for loading the corresponding package. (Seaman: paragraph [0015, 22-24, 27, 32-33]) Wan, as outlined above, teaches that rather than determining a storage compartment for a given order itself, a mobile package station may receive information identifying the storage compartment from an outside source. (Wan: paragraphs [0085-86]) The motivation to combine Wan persists.
With respect to the following limitation:
control a moving body to receive pickup package and load the pickup package at the determined section. 
 Seaman further teaches that the CTU controller 106 may control access to the one or more compartments so that the cargo may be placed into a container which corresponds to the request received to transport the item from the origin location to the destination location. (Seaman: paragraphs [0015, 22-24, 27, 32-33]) Seaman, however, does not appear to explicitly teach that the system "controls a vehicle" to load the package.
Skaaksrud, however, teaches that an autonomous delivery vehicle 6910 may comprise a movable body for loading 6700 which loads the pickup package into the autonomous delivery vehicle 6910. (Skaaksrud: col. 224 lines 60-67, col. 225 lines 1-67, col. 226 lines 1-67, Figs. 69A-70) Skaaksrud further teaches combining the above elements with the teachings of Seaman for the benefit of providing for a more efficient logistics system. (Skaaksrud: col. 225 lines 5-11) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Skaaksrud with the teachings of Seaman to achieve the aforementioned benefits.
As per claim 2, Seaman in view of Wan further in view of Skaaksrud teaches all of the limitations of claim 1, as outlined above, and further teaches:
 further comprising a display unit provided on a wall surface of the vehicle, wherein the processor is programmed to display, on the display unit, information indicating the loading place for each delivery destination in the vehicle.
 Seaman further teaches that the CTU may also have a display which displays information including the identifier of the container in which the drop-off person is to place the cargo. (Seaman: paragraphs [0032-33])
As per claim 3, Seaman in view of Wan further in view of Skaaksrud teaches all of the limitations of claim 1, as outlined above, and further teaches:
 further comprising a movable body for loading configured to load the pickup package into the vehicle, wherein the processor is programmed to cause the movable body for loading to dispose the pickup package at the determined section corresponding to the delivery destination of the pickup package.
Seaman further teaches that the CTU controller 106 may control access to the one or more compartments so that the cargo may be placed into a container which corresponds to the request received to transport the item from the origin location to the destination location. (Seaman: paragraphs [0015, 22-24, 27, 32-33]) Skaaksrud, as outlined above, teaches that an autonomous delivery vehicle 6910 may comprise a movable body for loading 6700 which loads the pickup package into the autonomous delivery vehicle 6910. (Skaaksrud: col. 224 lines 60-67, col. 225 lines 1-67, col. 226 lines 1-67, Figs. 69A-70) The motivation to combine Skaaksrud persists. 
As per claim 4, Seaman in view of Wan further in view of Skaaksrud teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above, and further teaches:
 A package sorting support method executed by a vehicle comprising a plurality of sections inside the vehicle, the package sorting support method comprising:
 Seaman teaches a package sorting support method in the form of a method for selecting compartments from a plurality of compartments for placing cargo requested for delivery. (Seaman: abstract) Seaman teaches a vehicle in the form of a cargo transportation unit (CTU) that may comprise a self-driven truck. (Seaman:  paragraph [0012-13], Fig. 1) Seaman teaches that the vehicle may comprise a plurality of sections 108-1,2,3, 4, within the vehicle. (Seaman: paragraph [0037])
As per claim 5, Seaman in view of Wan further in view of Skaaksrud teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above, and further teaches:
 A non-transitory storage medium storing a program, the program being executable by a computer of a vehicle usable to load and deliver a pickup package picked up from a user, the program causing, the vehicle comprising a plurality of sections inside the vehicle, when the program is executed by the computer, the computer to execute operations including
Seaman teaches a package sorting support method in the form of a method for selecting compartments from a plurality of compartments for placing cargo requested for delivery. (Seaman: abstract)  Seaman teaches a moving body in the form of a cargo transportation unit (CTU) that may comprise a self-driven truck. (Seaman:  paragraph [0012-13], Fig. 1) Seaman further teaches that the CTU may comprise a computer processor which executes instructions stored in memory for performing the functions of the system. (Seaman: paragraphs [0018-19, 67-69], Fig. 1, 8)
As per claim 6, Seaman in view of Wan further in view of Skaaksrud teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above, and further teaches:
A package sorting support system comprising:
Seaman teaches a package sorting support system and method. (Seaman: abstract, paragraphs [0018-19, 67-69], Figs. 1, 8)
 a vehicle comprising a plurality of sections inside the vehicle;
 Seaman teaches a vehicle in the form of a cargo transportation unit (CTU) that may comprise a self-driven truck. (Seaman:  paragraph [0012-13], Fig. 1) Seaman teaches that the vehicle may comprise a plurality of sections 108-1,2,3, 4, within the vehicle. (Seaman: paragraph [0037])
and a management apparatus of the vehicle, wherein:
Seaman further teaches that the CTU may comprise a computer processor which executes instructions stored in memory for performing the functions of the system. (Seaman: paragraphs [0018-19, 67-69], Fig. 1, 8)
 the management apparatus includes a processor programmed configured to acquire delivery information including identification information of a pickup package and information of a delivery destination, and notify the vehicle of a request to pick up the pickup package, which is received from a user, together with the identification information of the pickup package;
 Seaman, as outlined above, teaches a CTU with a controller 106 which may receive requests to pickup cargo along with identification information about the cargo itself. (Seaman: paragraph [0027], see also paragraphs [0034-38] indicating that the controller may direct the vehicle to pickup and dropoff locations) Seaman, as outlined above, teaches a CTU with a controller 106 with a processor which may receive requests to pickup cargo along with identification information about the cargo itself. (Seaman: paragraph [0018, 27])
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EMMETT K. WALSH/Primary Examiner, Art Unit 3628